OCT   '   7 2c'   : : 8



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                          NANCY MAYER WHlTTLlWj I         ?RK
                                                                                         U.S. D r T U T
                                                                                               m mR
                                                                                               l C
JEROME JULIUS BROWN, SR.,

               Plaintiff,

                                                       Civil Action No.    0 9 1899
CHEVY CHASE BANK,

               Defendant.

                                   MEMORANDUM OPINION

       This matter comes before the Court on plaintiff's application to proceed in forma pauperis

and pro se complaint. The Court will grant the application and dismiss the complaint.

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement showing that the pleader is entitled to relief, and a demand for judgment for the relief

the pleader seeks to obtain. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule

8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

       Plaintiffs complaint fails to accomplish the basic purpose of Rule 8(a). It purports to be

a civil complaint regarding a loan, but the basis of plaintiffs claim and the relief he is seeking

are unclear. Accordingly, the complaint will be dismissed without prejudice for failure to

comply with Fed. R. Civ. P. 8(a). An Order consistent with this Memorandum Opinion will be

issued separately on this date.


                                               United States District Judge